                                                            Case 20-10752-abl       Doc 121    Entered 11/25/20 11:35:02     Page 1 of 4




                                                       1
                                                           James Patrick Shea, Esq.
                                                       2   Nevada Bar No. 405
                                                           Bart K. Larsen, Esq.
                                                       3   Nevada Bar No. 8538
                                                           SHEA LARSEN
                                                       4   1731 Village Center Circle, Suite 150
                                                           Las Vegas, Nevada 89134
                                                       5   Telephone: (702) 471-7432
                                                           Email: jshea@shea.law
                                                       6   blarsen@shea.law
                                                       7   Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                           New York Bar No. 1992627
                                                       8   Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                           New York Bar No. 5467444
                                                       9   KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                           1177 Avenue of the Americas
                                                      10   New York, New York 10036
                                                           Telephone: (212) 715-9100
                                                      11   Email: pbentley@kramerlevin.com
              1731 Village Center Circle, Suite 150




                                                           pbaranpuria@kramerlevin.com
                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                           Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                        (702) 471-7432




                                                      13   New York Bar No. 4923363
                                                           Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
                                                      14   New York Bar No. 4735148
                                                           EVERYTOWN LAW
                                                      15   450 Lexington Ave.
                                                           P.O Box # 4184
                                                      16   New York, NY 10017
                                                           (mailing address)
                                                      17   Phone: (646) 324-8226
                                                           Email: alefkowitz@everytown.org
                                                      18   mthomasjensen@everytown.org
                                                      19   Attorneys for Beverly Crawford and Alvino Crawford,
                                                           and for the City of Kansas City, Missouri
                                                      20

                                                      21                            UNITED STATES BANKRUPTCY COURT

                                                      22                                      DISTRICT OF NEVADA

                                                      23                                                 ***
                                                           In re:                                                Case No. 20-10752-ABL
                                                      24
                                                                       JIMENEZ ARMS, INC.,                       Chapter 7
                                                      25
                                                                                  Debtor.
                                                      26

                                                      27

                                                      28
                                                                                                   Page 1 of 4

                                                           KL2 3197291.1
                                                            Case 20-10752-abl            Doc 121    Entered 11/25/20 11:35:02     Page 2 of 4




                                                       1                        NOTICE OF RULE 2004 EXAMINATION OF PHOENIX ARMS
                                                       2               TO ALL INTERESTED PARTIES AND THEIR RESPECTIVE COUNSEL:
                                                       3
                                                                       NOTICE IS HEREBY GIVEN that, pursuant to Fed. R. Bankr. P. 2004, Fed. R. Civ. P.
                                                       4
                                                           30(b)(6), and the Order Granting Ex-Parte Motion for an Order Directing Examinations and the
                                                       5
                                                           Production of Documents Pursuant to Fed. R. Bankr. P. 2004 [ECF No. 97], Beverly Crawford
                                                       6

                                                       7   and Alvino Crawford, individually and as the parents of the decedent Alvino Dwight Crawford

                                                       8   (the “Crawfords”) and the City of          Kansas City, Missouri (“Kansas City”) (together, “the

                                                       9   Examining Creditors”), will take the examination of PHOENIX ARMS through one or more
                                                      10   officers, directors, agents or other representatives who shall be designated to testify on Phoenix
                                                      11
              1731 Village Center Circle, Suite 150




                                                           Arms’ behalf regarding all information known or reasonably available to Phoenix Arms with
                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                           respect to the subjects identified in Schedule A (filed simultaneously with the Notice of Subpoena).
                        (702) 471-7432




                                                      13
                                                           The examination will take place at a subsequent date to be mutually agreed but not later than 30
                                                      14

                                                      15   days after the completion of the document production referenced below, before a notary public or

                                                      16   other officer authorized by law to administer oaths (the “2004 Exam”).

                                                      17               Unless otherwise indicated in a subsequent court filing, the 2004 Examination shall take
                                                      18
                                                           place remotely via videoconference. Additional information regarding participation in the 2004
                                                      19
                                                           Examination via videoconference will be provided upon request.
                                                      20

                                                      21                   Notice is further given that the 2004 Examination will be recorded by video and/or

                                                      22   stenographic means pursuant to Fed. R. Civ. P. 30. In the event the examination is recorded by

                                                      23   means other than written transcription, at the time of introduction and/or filing of such recording, a

                                                      24   written transcription of the examination shall be presented to the Court.

                                                      25               NOTICE IS HEREBY GIVEN that the PHOENIX ARMS is further directed to produce all

                                                      26   documents described in Schedule B (filed simultaneously with the Notice of Subpoena) at the offices

                                                      27   of Shea Larsen, 1731 Village Center Circle, Suite 150, Las Vegas, Nevada 89134, on or before

                                                      28
                                                                                                      Page 2 of 4

                                                           KL2 3197291.1
                                                            Case 20-10752-abl          Doc 121    Entered 11/25/20 11:35:02      Page 3 of 4




                                                       1   December 21, 2020 at 5 p.m. (Pacific Time).

                                                       2               Dated this 25th day of November 2020.

                                                       3                                                  SHEA LARSEN

                                                       4                                                  /s/ Bart Larsen, Esq.
                                                                                                          Bart K. Larsen, Esq.
                                                       5                                                  1731 Village Center Circle, Suite 150
                                                                                                          Las Vegas, Nevada 89134
                                                       6
                                                                                                          KRAMER LEVIN NAFTALIS &
                                                       7                                                          FRANKEL LLP
                                                                                                          Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                       8                                                  Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                                                                          1177 Avenue of the Americas
                                                       9                                                  New York, New York 10036
                                                      10                                                  EVERYTOWN LAW
                                                                                                          Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                                                      11                                                  Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
              1731 Village Center Circle, Suite 150




                                                                                                          450 Lexington Ave.
                                                      12                                                  P.O Box # 4184
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                          New York, NY 10017
                        (702) 471-7432




                                                      13                                                  (mailing address)
                                                      14                                                  Attorneys for Beverly Crawford and Alvino
                                                                                                          Crawford, individually and as the parents of the
                                                      15                                                  decedent Alvino Dwight Crawford; and the City of
                                                                                                          Kansas City, Missouri
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                    Page 3 of 4

                                                           KL2 3197291.1
                                                            Case 20-10752-abl          Doc 121    Entered 11/25/20 11:35:02       Page 4 of 4




                                                       1                                      CERTIFICATE OF SERVICE

                                                       2               I hereby certify that on NOVEMBER 25, 2020, I electronically transmitted the foregoing

                                                       3   NOTICE OF 2004 EXAMINATION OF PHOENIX ARMS to the Office of the Clerk of the

                                                       4   Bankruptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of Electronic

                                                       5   Filing to the CM/ECF registrants listed for this matter.

                                                       6

                                                       7                                                  By: /s/ Bart Larsen, Esq.

                                                       8

                                                       9

                                                      10

                                                      11
              1731 Village Center Circle, Suite 150




                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN

                        (702) 471-7432




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                    Page 4 of 4

                                                           KL2 3197291.1
